             Case 7:19-cr-00434-VB Document 29 Filed 04/19/21 Page 1 of 1

Jolene F. LaVigne-Albert
Associate

                                                           26 Broadway, New York, NY 10004
jlavignealbert@schlamstone.com                             Main: 212 344-5400 Fax: 212 344-7677
                                                           schlamstone.com

April 19, 2021

BY ECF
The Honorable Vincent L. Briccetti
United States District Judge
300 Quarropas Street
Southern District of New York
White Plains, NY 10601-4150

Re:         U.S. v. Patrycja Wojtowicz, 19 Cr. 434 (VB) – Travel Request

Dear Judge Briccetti:

I am counsel to defendant Patrycja Wojtowicz in the above captioned matter. I write to
request permission for Ms. Wojtowicz to travel outside of the districts provided in her
conditions of release (namely the Southern and Eastern districts of New York and the
district of New Jersey).

Specifically, Ms. Wojtowicz requests permission to travel to Shelburne Falls,
Massachusetts, from May 12, 2021 through May 21, 2021 to attend a silent meditation
retreat at the Vipassana Meditation Center (https://www.dhara.dhamma.org/). Ms.
Wojtowicz has attended this retreat several times in the past. Your Honor last granted
her permission to attend the retreat in the fall of 2020 (ECF Doc. No. 25). She did attend
the retreat in November 2020 per the Court’s prior permission, but volunteered to help
in the kitchen, serve food, and other tasks, such that she was only able to practice
meditation for half of her time there. She is now planning on attending the retreat in May
2021 solely as a participant.

The Government consents to this request.

Sincerely,



Jolene F. LaVigne-Albert
